DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 7, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Bosredon (U.S. Pat. No.: 6,117,175) in view of Jeanson (WO 96/20656), as applied to claims 5-6 and 15-16 below.  However, the projection taught by Jeanson is configured to engage a wall of the housing during extreme flexion (as it stabilizes the posterior of the prosthesis), which is the opposite direction from a projection configured to engage a wall of the housing during hyperextension. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “the first and second stabilizing posts being coupleable at a first end thereof to the tibial baseplate via the support post and configured to be received at a second end within the internal cavity of the femoral component, wherein the first and second stabilizing posts movably interconnect the femoral component to the tibial baseplate.”  This limitation is indefinite insofar as it implies the first and second stabilizing posts are simultaneously coupled to the tibial baseplate and femoral component.  Examiner suggests including the word “alternately” to clarify that the first and second stabilizing posts are not simultaneously placed on the implant. 
Claim 20 recites “the first stabilizing post having a first thickness defined between the inner and outer surfaces thereof, the second stabilizing post having a second thickness defined between the inner and outer surfaces thereof and being different than the first thickness, the inner surface defining a channel configured to receive the support post, the outer surface having an articular geometry for articulating with the housing of the femoral component, wherein the first stabilizing post has the same articular geometry as the second stabilizing post.” This limitation is indefinite insofar as it implies the first and second stabilizing posts are simultaneously coupled to the support post and simultaneously articulate with the housing of the femoral component.  Examiner suggests including the word “alternately” to clarify that the first and second stabilizing posts are not simultaneously placed on the implant.
Claim 18 recites “wherein the first and second stabilizing posts each include a cylindrical portion defining and a spherical portion” which is indefinite as the claim fails 
Claim 20 is further indefinite because it recites “the inner surface defining a channel configured to receive the support post” where the remainder of the claim indicates that there are two inner surfaces.  The same issue arises with “the outer surface” in line 11.  Appropriate correction is requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 10, 13, 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosredon (U.S. Pat. No.: 6,117,175).
Bosredon discloses a kit (abstract) for determining a preferred angular constraint of a knee prosthesis (Examiner notes this preamble limitation is an intended use recitation which is not given patentable weight.  Statements in the preamble reciting the purpose or intended use of the claimed invention where the recited purpose or intended use does not result in a structural difference between the claimed invention and the prior art do not serve to limit the claim.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (See MPEP 2111.02)).  
The kit comprises a tibial baseplate 21; a femoral component 1 having a housing 15 defining an internal cavity 14’ (e.g., fig. 1); a support post 23 coupled to the tibial baseplate (e.g., fig. 1, 2). 
The kit comprises first and second stabilizing posts 24 (e.g., abstract, col. 5 lines 56-65, col. 6 lines 15-24) each having an inner surface 25, an outer surface 24 and a thickness therebetween, the inner surface of each of the first and second stabilizing posts defining an inner channel (e.g., fig. 2, 5, 6), the outer surfaces of the first and second stabilizing posts being identically shaped (e.g., fig. 5, 6), and the thickness of the first stabilizing post being smaller than the thickness of the second stabilizing post (e.g., fig. 5, 6), the first and second stabilizing posts being couplable at a first end thereof to the tibial baseplate via the support post (e.g., fig. 1, 2, 4) and configured to be received at a second end within the internal cavity of the femoral component (e.g., fig. 1, 2), wherein the first and second stabilizing posts 24 movably interconnect the femoral component to the tibial baseplate (e.g., fig. 1, 2) such that the knee prosthesis has a first angular constraint relative to the first stabilizing post and a second angular constraint relative to the second stabilizing post different than the first angular constraint (e.g., prohibiting lateral play between condyles and semi-discs is an angular constraint, see col., 5 lines 56- col. 4 lines 6-23.  Additionally, Examiner notes the thickness of the spherical heads may be selected from a set of heads, see abstract, which is the same structure that provides varus-valgus constraint in Applicant’s invention). 
For claim 2, the second end of each of the first and second stabilizing posts is spherically shaped (e.g., fig. 2, 5, 6).    For claim 3, the support post includes a first 
For claim 10, the tibial baseplate includes a tibial insert 22 having an articular surface configured to articulate with condylar surfaces of the femoral component (fig. 1-2). For claim 13, the first and second angular constraints are varus- valgus constraints (the thickness of the spherical heads may be selected from a set of heads, see abstract, which is the same structure that provides varus-valgus constraint in Applicant’s invention, thus the prior art structure meets the claim). 
For claim 20, Bosredon discloses a kit for determining a preferred angular constraint of a knee prosthesis (Examiner notes this preamble limitation is an intended use recitation which is not given patentable weight.  Statements in the preamble reciting the purpose or intended use of the claimed invention where the recited purpose or intended use does not result in a structural difference between the claimed invention and the prior art do not serve to limit the claim.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (See MPEP 2111.02)).  
The kit comprises: a tibial baseplate 21; a femoral component 1 having a housing 15defining an internal cavity 14’ (e.g., fig. 1); a support post 23 couplable to the tibial baseplate so as to extend upwardly therefrom (e.g., fig. 1, 2). 
The kit comprises first and second stabilizing posts 24 (e.g., abstract, col. 5 lines 56-65, col. 6 lines 15-24) each having an inner surface 25 and an outer surface 24, the first stabilizing post having a first thickness defined between the inner and outer surfaces thereof, the second stabilizing post having a second thickness defined .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosredon (U.S. Pat. No.: 6,117,175) in view of Metzger et al. (U.S. Pub. No.: 2003/0009232).
Bosredon is explained supra. However, Bosredon lacks a support post with a second elongated member configured to be positioned within the tibial component, as required by claim 4.  Instead, the Bosredon support post 23 is a singular post extending upwards from the tibial tray (e.g., fig. 2).  Metzger et al. (hereinafter, Metzger) is a knee prosthesis which teaches an alternate post including a support post 226 with a second elongated member 220 configured to be positioned within the tibial component (e.g., fig. 15) as an alternate configuration to an integral post (para. 86).  It would have been . 

Claims 5-6 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosredon (U.S. Pat. No.: 6,117,175) in view of Jeanson (WO 96/20656). 
Bosredon is explained supra, however, Bosredon lacks the first and second stabilizing posts each include a protrusion extending outwards from the outer surface and the protrusion is positioned between the second end and the first end of each of the first and second stabilizing posts, the second end being spherically shaped.  Jeanson teaches a knee prosthesis (abstract) including a stabilizing post with a protrusion extending outwards from the outer surface (fig. 8 near #4) for the purpose of providing posterior stabilization (see fig. 10, abstract).  The protrusion is positioned between the second end and the first end of the stabilizing post.  Therefore it would have been obvious to modify the first and second stabilizing post of Bosredon to include a protrusion as taught by Jeanson for the purpose of providing posterior stabilization to .

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosredon (U.S. Pat. No.: 6,117,175) in view of Buscayret (U.S. Pat. No.: 5,824,102).
Bosredon is explained supra, however, Bosredon lacks the first and second stabilizing posts each include a cylindrical portion defining the first end and a spherical portion defining the second end.  Instead, the Bosredon stabilizing post 24 is the spherical head placed over a support post 23. Buscayret teaches an alternate stabilizing post including a spherical head as well as a cylindrical portion (e.g., fig. 1) which provides a polymeric covering over the entire support post.  It would have been obvious to have modified Bosredon’s stabilizing post to have included a cylindrical portion in addition to the spherical portion of Bosredon stabilizing post 24 as taught by Buscayret in order to have provided a polymeric cover over the entire support post.  This modification would have occurred using known methods and would have yielded predictable results.

Claims 11-12, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosredon (U.S. Pat. No.: 6,117,175).
For claims 11, 12, and 19, Bosredon figures 1-6 lack the tibial baseplate includes an upwardly extending wall that defines a tray opening, and the tibial insert includes a bottom side opposite the articular surface that is configured to be received within the tray opening and the upwardly extending wall of the tibial baseplate includes an extension extending inwardly therefrom, and the first side of the tibial insert includes a groove configured to receive the extension for fixedly securing the tibial insert to the tibial baseplate.  Bosredon figures 7-11 teach an alternate constrained tibial bearing including tibial baseplate 500 and tibial insert 600.  The tibial baseplate includes an upwardly extending wall 171 that defines a tray opening (e.g., fig. 7) and the tibial insert 600 includes a bottom side opposite the articular surface that is configured to be received within the tray opening (e.g., fig. 7).  The upwardly extending wall 171 of the tibial baseplate includes an extension extending inwardly therefrom (seen in fig. 7, 8, and 11) and the first side of the tibial insert includes a groove configured to receive the extension for fixedly securing the tibial insert to the tibial baseplate (see fig. 11).  It would haven been obvious to modify the figure 1-6 embodiment with a constrained tibial bearing for the purpose of limiting relative movement between the tibial tray and the tibial baseplate where individual patient considerations require a more constrained prosthetic joint motion, for example in cases of ligament injury.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made. 
For claim 14, Bosredon discloses a kit (abstract) for determining a preferred angular constraint of a knee prosthesis (Examiner notes this preamble limitation is an intended use recitation which is not given patentable weight.  Statements in the preamble reciting the purpose or intended use of the claimed invention where the recited purpose or intended use does not result in a structural difference between the claimed invention and the prior art do not serve to limit the claim.  If a prior art structure 
The kit (figs. 7-11) comprises a tibial component 100 having a tibial baseplate 500, a tibial insert 600, and a support post 150, the tibial insert 600 having an opening 190 extending therethrough and being fixedly secured to the tibial baseplate such that the tibial insert is prohibited from movement relative to the tibial baseplate during use (fig. 7, peripheral edge 171 prohibits relative movement between the insert 600 and baseplate 500), the post 150 extending from the tibial baseplate 500 and through the opening 190 of the tibial insert 600 (e.g., fig. 11). 
However, in the figure 7-11 embodiment, Bosredon lacks a plurality of stabilizing posts each having an inner channel dimensioned to alternately receive the support post therein, wherein a first stabilizing post of the plurality of stabilizing posts is larger than a second stabilizing post of the plurality of stabilizing posts.  Bosredon does disclose a femoral component 400 having a housing 130 which is fully capable of being configured to alternately receive the first and second post for articulation therewith (fig. 8, housing receives differently sized spherical heads 300).
  Instead, the figure 7-11 embodiment of Bosredon provides for a kit of differently sized integral spherical head 300 and post 150 for member 3 (e.g., fig. 8).  It would have been obvious to have modified this integral spherical head 300 and post 150 to be separate pieces as in the embodiment of figures 1-6 as an alternate configuration suitable for providing adjustable articulation between the tibial and femoral components with a locked tibial tray as in figures 7-11.  This modification would provide a non-mobile tibial bearing with a kit including multiple spherical heads which may be placed on a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SUBA GANESAN/Primary Examiner, Art Unit 3774